Citation Nr: 9920219	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, status 
post gastrectomy and vagotomy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The veteran is seeking an increased rating for his service-
connected ulcer disability.  

Diagnostic Code 7305 provides a 60 percent evaluation for a 
duodenal ulcer which is severe; with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Diagnostic Code 7308 provides a 60 percent 
evaluation for postgastrectomy syndromes which cause severe 
impairment manifested by associated nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7308.  

Pursuant to a Board remand, the veteran was afforded a VA 
examination in February 1999.  The examiner indicated that 
while it was clear that the veteran had iron deficiency 
anemia the best way to assess whether there was bleeding 
related either to a recurrence of the ulcer, to a previously 
performed surgery, or to some other related factor was to 
examine both the upper and lower gastrointestinal tract with 
an endoscope.  However, the veteran refused this examination.  
The examiner noted that he could not confirm the cause of the 
iron deficiency without the examination.  

In the Informal Hearing Presentation, submitted in June 1999, 
the representative requested that the veteran be given 
another chance to have the endoscopy to determine the true 
severity of the disability.  In fairness to the veteran, the 
Board feels that he should be given another opportunity to 
have the suggested examination.  However, the Board takes 
this opportunity to advise the veteran that VA's duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. 
Brown, 5 Vet.App. 60, 68 (1993); see also Dusek v. Derwinski, 
2 Vet.App. 519, 521 (1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected ulcer disability in the past 
year.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA examination by the 
appropriate specialist to determine the 
nature and extent of his ulcer 
disability.  All indicated tests and 
studies should be performed, including an 
endoscopy to determine the cause of the 
veteran's iron deficiency anemia.  The 
veteran's weight should be recorded.  The 
examiner should indicate whether the 
ulcer disability is productive of pain 
only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of weight loss and anemia 
productive of definite impairment.  The 
examiner should also note whether or not 
the veteran experiences severe 
postgastrectomy syndromes and describe in 
detail which, if any, of the following 
symptoms are associated with the 
conditions: nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  The 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  The veteran should 
also be informed of his duty to cooperate 
in the development of his claim.  See 
Wood and Hayes, both supra

(Note:  The examiner is requested to 
fully inform the veteran of the nature of 
his service-connected ulcer disability, 
to include why any recurrent bleeding 
associated with his disability cannot be 
determined without an endoscope 
examination.  The examiner should then 
offer the veteran the opportunity to 
undergo the referenced procedure.  The 
examiner should also explain to the 
veteran that he does not have undergo the 
referenced procedure if he does not so 
desire).

3.  In the event the veteran declines to 
undergo the referenced procedure (i.e, 
endoscopy), the RO should provide the 
veteran and his representative written 
notification to this effect.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









